













ENDOCHOICE HOLDINGS, INC.
EMPLOYEE STOCK PURCHASE PLAN
Originally Effective as of May 22, 2015, and
Amended and Restated Effective as of April 29, 2016







--------------------------------------------------------------------------------





ENDOCHOICE HOLDINGS, INC.
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN


ARTICLE I.    PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN
1.1    Purpose and Scope. The purpose of the EndoChoice Holdings, Inc. Employee
Stock Purchase Plan, as it may be amended from time to time (the “Plan”), is to
assist employees of EndoChoice Holdings, Inc., a Delaware corporation (the
“Company”), and its Designated Subsidiaries in acquiring a stock ownership
interest in the Company pursuant to a plan which is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code and to help such
employees provide for their future security and to encourage them to remain in
the employment of the Company and its Subsidiaries. The Plan became effective on
the “Effective Date.” Effective as of April 29, 2016, the Plan is amended and
restated to increase the number of shares of Common Stock available for sale
under the Plan by an additional 343,934 shares, increasing the total available
shares from 126,066 to 470,000 shares of Common Stock.
ARTICLE II.     DEFINITIONS
Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
2.1    “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.
2.2    “Administrator” shall mean the Committee, or such individuals to which
authority to provide administrative services under this Plan has been delegated
under Section 7.1 hereof.
2.3    “Board” shall mean the Board of Directors of the Company.
2.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.5    “Committee” shall mean the Compensation Committee of the Board.
2.6    “Common Stock” shall mean the common stock of the Company.
2.7    “Company” shall have such meaning as set forth in Section 1.1 hereof.
2.8    “Compensation” of an Employee shall mean the regular straight-time
earnings or base salary, bonuses and commissions paid to the Employee from the
Company on each Payday as compensation for services to the Company or any
Designated Subsidiary, before deduction for any salary deferral contributions
made by the Employee to any tax-qualified or nonqualified deferred compensation
plan, including overtime, shift differentials, vacation pay, salaried production
schedule premiums, holiday pay, jury duty pay, funeral leave pay, paid time off,
military pay, prior week adjustments and weekly bonus, but excluding education
or tuition reimbursements, imputed income arising under any group insurance or
benefit program, travel expenses, business and moving reimbursements, income
received in connection with any stock options, restricted stock, restricted
stock units or other compensatory equity awards and all contributions made by
the Company or any Designated Subsidiary for the Employee’s benefit under any
employee benefit plan now or hereafter established. Such Compensation shall be
calculated before deduction of any income or employment tax withholdings, but
shall be withheld from the Employee’s net income.
2.9    “Designated Subsidiary” shall mean each Subsidiary that has been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date, in accordance with Section 7.2 hereof.





--------------------------------------------------------------------------------





2.10    “Effective Date” shall mean the effective date of the Company’s first
registration statement relating to its initial public offering, as approved and
adopted by the Board on May 15, 2015 and subsequently approved and adopted by
the Company’s stockholders on May 22, 2015.
2.11    “Eligible Employee” shall mean an Employee who (a) who customarily works
at least twenty (20) hours per week and is customarily employed for more than
five (5) months in a calendar year. Notwithstanding the foregoing, the Committee
may exclude from participation in the Plan as an Eligible Employee (x) any
Employee that is a “highly compensated employee” of the Company or any
Designated Subsidiary (within the meaning of Section 414(q) of the Code), or
that is such a “highly compensated employee” (A) with compensation above a
specified level, (B) who is an officer, and/or (C) is subject to the disclosure
requirements of Section 16(a) of the Exchange Act, and/or (y) any Employee who
is a citizen or resident of a foreign jurisdiction (without regard to whether
such Employee is also a citizen of the United States or a resident alien (within
the meaning of Section 7701(b)(1)(A) of the Code)) if either (i) the grant of
the Option is prohibited under the laws of the jurisdiction governing such
Employee, or (ii) compliance with the laws of the foreign jurisdiction would
cause the Plan or the Option to violate the requirements of Section 423 of the
Code; provided that any exclusion in clauses (x) and/or (y) shall be applied in
an identical manner under each Offering Period to all Employees of the Company
and all Designated Subsidiaries, in accordance with Treasury Regulation Section
1.423-2(e).
2.12    “Employee” shall mean any person who renders services to the Company or
a Designated Subsidiary as an “employee” within the meaning of Section 3401(c)
of the Code pursuant to an employment relationship with such employer. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on military leave, sick leave or other leave of
absence approved by the Company or Designated Subsidiary that meets the
requirements of Treasury Regulation Section 1.421-1(h)(2). Where the period of
leave exceeds three (3) months, or such other period specified in Treasury
Regulation Section 1.421-1(h)(2), and the individual’s right to re-employment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the first day immediately following such
three (3)-month period, or such other period specified in Treasury Regulation
Section 1.421-1(h)(2).
2.13    “Enrollment Date” shall mean the first date of each Offering Period.
2.14    “Exercise Date” shall mean the last Trading Day of each Offering Period,
except as provided in Section 5.2 hereof.
2.15    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.16    “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:
(a)If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a share of Common Stock as quoted on
such exchange or system for such date or, if there is no closing sales price for
a share of Common Stock on the date in question, the closing sales price for a
share of Stock on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or





--------------------------------------------------------------------------------





(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.
(d)For purposes of the first Enrollment Date of the first Offering Period under
the Plan, the Fair Market Value will be the initial price to the public set
forth in the final prospectus included within the registration statement on Form
S-1 filed with the U.S. Securities and Exchange Commission for the initial
public offering of the Common Stock (the “Registration Statement”).
2.17    “Grant Date” shall mean the first Trading Day of an Offering Period.
2.18    “New Exercise Date” shall have such meaning as set forth in Section
5.2(b) hereof.
2.19    “Offering Period” shall mean such period of time commencing on such
date(s) as determined by the Administrator, in its sole discretion, and with
respect to which Options shall be granted to Participants. The duration and
timing of Offering Periods may be established or changed by the Administrator at
any time, in its sole discretion; provided, that unless otherwise determined by
the Administrator, each Offering Period shall be a calendar quarter in duration
and the first day of each such Offering Period shall be the first Trading Day of
such calendar quarter; provided, however, the first Offering Period under the
Plan will not commence before the Company’s Registration Statement is declared
effective by the U.S. Securities and Exchange Commission. Notwithstanding the
foregoing, in no event may an Offering Period exceed twenty-seven (27) months.
2.20    “Option” shall mean the right to purchase shares of Common Stock
pursuant to the Plan during each Offering Period.
2.21    “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 hereof.
2.22    “Parent” means any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the regulations promulgated
thereunder.
2.23    “Participant” shall mean any Eligible Employee who elects to participate
in the Plan.
2.24    “Payday” shall mean the regular and recurring established day for
payment of Compensation to an Employee of the Company or any Designated
Subsidiary.
2.25    “Plan” shall have such meaning as set forth in Section 1.1 hereof.
2.26    “Plan Account” shall mean a bookkeeping account established and
maintained by the Company in the name of each Participant.
2.27    “Subsidiary” shall mean any entity that is a subsidiary corporation of
the Company within the meaning of Section 424 of the Code and the regulations
promulgated thereunder. In addition, with respect to any sub-plans adopted under
Section 7.1(d) hereof which are designed to be outside the scope of Section 423
of the Code, Subsidiary shall include any corporate or noncorporate entity in
which the Company has a direct or indirect equity interest or significant
business relationship.
2.28    “Trading Day” shall mean a day on which the principal securities
exchange on which the Common Stock is listed is open for trading or, if the
Common Stock is not listed on a securities exchange, shall mean a business day,
as determined by the Administrator in good faith.
2.29    “Withdrawal Election” shall have such meaning as set forth in Section
6.1(a) hereof.





--------------------------------------------------------------------------------





ARTICLE III.    PARTICIPATION
3.1    Eligibility.
(a)Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Articles IV and V hereof, and the limitations imposed by Section
423(b) of the Code and the regulations promulgated thereunder.
(b)Notwithstanding any provision of the Plan to the contrary, no Eligible
Employee shall be granted an Option under the Plan (i) to the extent that,
immediately after the grant of the Option, such Eligible Employee (or any other
person whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary and/or hold outstanding options to purchase stock possessing 5% or
more of the total combined voting power or value of all classes of the capital
stock of the Company or any Parent or any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans
(within the meaning of Section 423 of the Code) of the Company or any Parent or
Subsidiary accrues (within the meaning of Section 423(b)(8) of the Code) at a
rate that exceeds $25,000 of the Fair Market Value of such stock (determined at
the time the option is granted) for each calendar year in which such Option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations promulgated thereunder.
3.2    Election to Participate; Payroll Deductions.
(a)An Eligible Employee may become a Participant in the Plan only by means of
payroll deduction. Each individual who is an Eligible Employee as of an Offering
Period’s Enrollment Date may elect to participate in such Offering Period and
the Plan by properly completing a payroll deduction authorization and submitting
it to the Company, in accordance with the enrollment procedures established by
the Administrator, in its sole discretion.
(b)Subject to Section 3.1(b) hereof, by submitting a payroll deduction
authorization, the Eligible Employee authorizes payroll deductions in an amount
(i) equal to at least one percent (1%) of the Participant’s Compensation as of
each Payday of the Offering Period following the Enrollment Date, but not more
than the lesser of (x) fifteen percent (15%) of the Participant’s Compensation
as of each Payday of the Offering Period following the Enrollment Date or (y)
$25,000 per Offering Period; and (ii) that shall be expressed as a whole number
percentage. Amounts deducted from a Participant’s Compensation with respect to
an Offering Period pursuant to this Section 3.2 shall be deducted each Payday
through payroll deduction and credited to the Participant’s Plan Account.
(c)During an Offering Period, a Participant may decrease (to as low as zero) the
amount deducted from such Participant’s Compensation only once. To make such a
change, the Participant must submit a new payroll deduction authorization
authorizing the new rate of payroll deductions at least ten (10) calendar days
before the Exercise Date for such Offering Period. A Participant may not
increase the amount deducted from such Participant’s Compensation during an
Offering Period.
(d)Notwithstanding the foregoing, upon the termination of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
immediately following Offering Period at the same payroll deduction percentage
as in effect at the termination of the prior Offering Period, unless such
Participant delivers to the Company a different election with respect to the
successive Offering Period in accordance with Section 3.1(a) hereof, or unless
such Participant becomes ineligible for participation in the Plan.





--------------------------------------------------------------------------------





(e)No payroll deduction authorization shall become binding upon the Company
until it has been accepted by the Administrator. Only the Administrator is
authorized to accept payroll deduction authorizations and the actions of any
person other than the Administrator (subject to the Committee’s right to
delegate pursuant to Section 7.1(a) hereof) shall be of no effect. The
Administrator shall have the right, in its sole discretion, to reject any
payroll deduction authorization that (i) does not comply with the requirements
of this Plan or the deadlines, forms or procedures developed by the
Administrator or (ii) is submitted by a person who is not an Eligible Employee
or whose status as Eligible Employee is suspended or revoked. Such rejection may
be effected by not making payroll deductions under this Plan or, if such
deductions have been made, by returning, without interest, such amounts to the
person for whose benefit such deductions were made. The rejection of a payroll
deduction authorization for one or more Offering Periods shall not affect the
ability or right of the Administrator to accept or reject a payroll deduction
authorization for any subsequent Offering Period.
ARTICLE IV.    PURCHASE OF SHARES
4.1    Grant of Option. Each Participant shall be granted an Option with respect
to an Offering Period on the applicable Grant Date. Subject to adjustment in
accordance with Sections 5.2 and 5.3 hereof and the limitations of Section
3.1(b) hereof, the number of shares of Common Stock subject to a Participant’s
Option shall be determined by dividing (a) such Participant’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s Plan
Account on such Exercise Date by (b) the applicable Option Price; provided that
in no event shall a Participant be permitted to purchase during each Offering
Period more than 5,000 shares of Common Stock. The Committee may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of Common Stock that a Participant may purchase during such
future Offering Periods. Each Option shall expire on the Exercise Date for the
applicable Offering Period immediately after the automatic exercise of the
Option in accordance with Section 4.3 hereof, unless such Option terminates
earlier in accordance with Article 6 hereof.
4.2    Option Price. The “Option Price” per share of Common Stock to be paid by
a Participant upon exercise of the Participant’s Option on the applicable
Exercise Date for an Offering Period shall be equal to eighty five percent (85%)
of the lesser of the Fair Market Value of a share of Common Stock on (a) the
applicable Grant Date and (b) the applicable Exercise Date; provided that in no
event shall the Option Price per share of Common Stock be less than the par
value per share of the Common Stock.
4.3    Purchase of Shares.
(a)On the applicable Exercise Date for an Offering Period, each Participant
shall automatically and without any action on such Participant’s part be deemed
to have exercised his or her Option to purchase at the applicable per share
Option Price the largest number of whole shares of Common Stock which can be
purchased with the amount in the Participant’s Plan Account. Any balance less
than the per share Option Price that is remaining in the Participant’s Plan
Account (after exercise of such Participant’s Option) as of the Exercise Date
shall be carried forward to the next Offering Period, unless the Participant has
elected to withdraw from the Plan pursuant to Section 6.1 hereof or, pursuant to
Section 6.2 hereof, such Participant has ceased to be an Eligible Employee. Any
balance not carried forward to the next Offering Period in accordance with the
prior sentence promptly shall be refunded to the applicable Participant. For the
avoidance of doubt, in no event shall an amount greater than or equal to the per
share Option Price as of an Exercise Date be carried forward to the next
Offering Period.
(b)As soon as practicable following the applicable Exercise Date, the number of
shares of Common Stock purchased by such Participant pursuant to Section 4.3(a)
hereof shall be delivered (either in share certificate or book entry form), in
the Company’s sole discretion, to either (i) the Participant or (ii) an account
established in the Participant’s name at a stock brokerage or other financial
services firm designated by the Company. If the Company is required to obtain
from any commission or agency authority to issue any such shares of Common
Stock, the Company shall seek to obtain such authority. Inability of the Company
to obtain from any such commission or agency authority which counsel for the
Company deems necessary for the lawful issuance of any such shares shall relieve
the Company from liability to any Participant except to refund to the
Participant such Participant’s Plan Account balance, without interest thereon.





--------------------------------------------------------------------------------





(c)If the Company is prevented by applicable securities laws from selling stock
as of any date, no purchase shall be made on such date and Options shall remain
in effect unless withdrawn and the purchases shall occur as soon as practicable
after the Administrator determines that restrictions preventing the sale of
stock have been removed or otherwise cease to exist; provided, that such Options
shall expire and may not be exercised after the expiration of the twenty-seven
(27) month period starting on the Grant Date applicable to such Options.
4.4    Transferability of Rights. An Option granted under the Plan shall not be
transferable, other than by will or the applicable laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant. No option or interest or right to the Option shall be available to
pay off any debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempt at disposition of the option shall have no effect.
ARTICLE V.    PROVISIONS RELATING TO COMMON STOCK
5.1    Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, a total of 126,066 shares of Common Stock shall be made available for
sale under the Plan as of the Effective Date. The Plan was amended by the Board
on February 18, 2016 (“2016 Amendment”) to increase the maximum number of shares
of Common Stock made available for sale under the Plan by an additional 343,934
shares, thereby increasing the total available shares from 126,066 to a total of
470,000 shares of Common Stock, with such 2016 Amendment to become effective as
of April 29, 2016, subject to approval by the Company’s stockholders. Shares of
Common Stock made available for sale under the Plan may be authorized but
unissued shares, treasury shares of Common Stock, or reacquired shares reserved
for issuance under the Plan.
5.2    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Corporate Transaction.
(a)Changes in Capitalization. In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
Company’s structure affecting the Common Stock occurs, then in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Committee will, in such manner as it deems
equitable, adjust the number of shares and class of Common Stock that may be
delivered under the Plan, the Purchase Price per share and the number of shares
of Common Stock covered by each outstanding option under the Plan, and the
numerical limits of Sections 4.1 and 5.1 hereof.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The New Exercise Date
shall be before the date of the Company’s proposed dissolution or liquidation.
The Administrator shall notify each Participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has elected to withdraw from the Plan
pursuant to Section 6.1 hereof or, pursuant to Section 6.2 hereof, such
Participant has ceased to be an Eligible Employee.





--------------------------------------------------------------------------------





(c)Corporate Transaction. In the event of the occurrence of a merger,
consolidation, acquisition of property or stock, separation, reorganization or
other corporate event described in Section 424 of the Code with respect to the
Company, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, any Offering Periods then in progress shall
be shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Administrator
shall notify each Participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the Participant’s Option
has been changed to the New Exercise Date and that the Participant’s Option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has elected to withdraw from the Plan pursuant to Section
6.1 hereof or, pursuant to Section 6.2 hereof, such Participant has ceased to be
an Eligible Employee.
5.3    Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares of Common Stock with respect to which
Options are to be exercised would exceed the number of shares of Common Stock
remaining available for sale under the Plan on such Exercise Date, the
Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as the Administrator shall determine in its sole discretion to
be equitable among all Participants exercising Options to purchase Common Stock
on such Exercise Date, and unless additional shares are authorized for issuance
under the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of shares of Common Stock
shall be paid to such Participant in one lump sum in cash within thirty (30)
days after such Exercise Date, without any interest thereon.
5.4    Rights as Stockholders. With respect to shares of Common Stock subject to
an Option, a Participant shall not be deemed to be a stockholder of the Company
and shall not have any of the rights or privileges of a stockholder. A
Participant shall have the rights and privileges of a stockholder of the Company
when, but not until, shares of Common Stock have been deposited in the
designated brokerage account following exercise of his or her Option.
ARTICLE VI.    TERMINATION OF PARTICIPATION
6.1    Cessation of Contributions; Voluntary Withdrawal.
(a)A Participant may elect to withdraw from the Plan by delivering written
notice of such election to the Company in such form and at such time prior to
the Exercise Date for the then-current Offering Period as may be established by
the Administrator (a “Withdrawal Election”). A Participant electing to withdraw
from the Plan may elect to either (i) withdraw all, but not less than all, of
the funds then credited to the Participant’s Plan Account as of the date on
which the Withdrawal Election is received by the Company (or its designee), in
which case amounts credited to such Plan Account shall be returned to the
Participant in one (1) lump-sum payment in cash within thirty (30) days after
such election is received by the Company (or its designee), without any interest
thereon, and the Participant shall cease to participate in the Plan and the
Participant’s Option for such Offering Period shall automatically terminate.
Upon receipt of a Withdrawal Election, the Participant’s payroll deduction
authorization and his or her Option to purchase under the Plan shall terminate.
If a Participant withdraws from the Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of Article
3.
(b)A participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.
(c)A Participant who ceases contributions to the Plan during any Offering Period
shall not be permitted to resume contributions to the Plan during that Offering
Period.





--------------------------------------------------------------------------------





6.2    Termination of Eligibility. Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, such Participant’s Option for the applicable
Offering Period shall automatically terminate, he or she shall be deemed to have
elected to withdraw from the Plan, and such Participant’s Plan Account shall be
paid to such Participant or, in the case of his or her death, to the person or
persons entitled thereto pursuant to applicable law, within thirty (30) days
after such cessation of being an Eligible Employee, without any interest
thereon.
ARTICLE VII.    GENERAL PROVISIONS
7.1    Administration.
(a)The Plan shall be administered by the Committee, which shall be composed of
members of the Board. The Committee may delegate administrative tasks under the
Plan to the Administrator to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant. Any person to whom the duty to perform an administrative
function is delegated shall act on behalf of and shall be responsible to the
Committee for such function.
(b)It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
(i)To establish Offering Periods;
(ii)To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical);
(iii)To select Designated Subsidiaries in accordance with Section 7.2 hereof;
(iv)To develop such forms and procedures as the Administrator in its discretion
deems necessary or helpful to the orderly administration of this Plan; and
(v)To construe and interpret the Plan, the terms of any Offering Period and the
terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering Period or any Option, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effect, subject to Section 423 of
the Code and the regulations promulgated thereunder.
(c)The Administrator may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee or the Administrator under the Plan.
(d)The Committee may adopt sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.





--------------------------------------------------------------------------------





(e)All expenses and liabilities incurred by the Administrator in connection with
the administration of the Plan shall be borne by the Company. The Administrator
may, with the approval of the Committee, employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Committee, the
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board, the Committee or the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the options, and
all members of the Board, the Committee and the Administrator shall be fully
protected by the Company in respect to any such action, determination, or
interpretation.
(f)All communications from an Eligible Employee to the Administrator under, or
in connection with, this Plan shall be deemed to have been filed with the
Administrator when actually received in the form specified by the Administrator
at the location, or by the person, designated by the Administrator for the
receipt of such communications. The Administrator, in its sole discretion, may
accept or reject communications not complying with the forms and procedures
developed by the Administrator.
(g)In the event that payroll deductions are made or shares of stock are
purchased in error, the Administrator shall take such action as the
Administrator in its absolute discretion deems necessary or appropriate to
correct such error as soon as practicable after the Administrator has knowledge
of the error.
7.2    Designation of Subsidiary Corporations. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the stockholders of the Company.
7.3    Reports. Individual accounts shall be maintained by the Administrator for
each Participant in the Plan. Statements of Plan Accounts shall be given by the
Administrator to Participants at least annually, which statements shall set
forth the amounts of payroll deductions, the Option Price, the number of shares
purchased and the remaining cash balance, if any.
7.4    No Right to Employment. Nothing in the Plan shall be construed to give
any person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.
7.5    Amendment and Termination of the Plan.
(a)The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and for any reason; provided, however, that without approval of the
Company’s stockholders given within twelve (12) months before or after action by
the Board, the Plan may not be amended to increase the maximum number of shares
of Common Stock subject to the Plan or change the designation or class of
Eligible Employees; and provided, further that without approval of the Company’s
stockholders, the Plan may not be amended in any manner that would cause the
Plan to no longer be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Code.
(b)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:
(i)altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;





--------------------------------------------------------------------------------





(ii)shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and
(iii)allocating shares of Common Stock.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.
(c)If the Plan is terminated, the Administrator may elect to terminate all
outstanding Offering Periods either immediately or once shares of Common Stock
have been purchased on the next Exercise Date (which may, in the discretion of
the Administrator, be accelerated). If any Offering Period is terminated before
its scheduled expiration, all amounts that have not been used to purchase shares
of Common Stock will be returned to Participants (without interest, except as
otherwise required by law) as soon as administratively practicable.
7.6    Use of Funds; No Interest Paid. All funds received by the Company by
reason of purchase of Common Stock under the Plan shall be included in the
general funds of the Company free of any trust or other restriction and may be
used for any corporate purpose to the extent permitted by applicable law. No
interest shall be paid to any Participant or credited under the Plan.
7.7    Term; Approval by Stockholders. No Option may be granted during any
period of suspension of the Plan or after termination of the Plan. The Plan
shall be submitted for the approval of the Company’s stockholders within twelve
(12) months before or after the date of the Board’s adoption of the Plan.
Options may be granted prior to such stockholder approval; provided, however,
that such Options shall not be exercisable prior to the time when the Plan is
approved by the stockholders; provided, further that if such approval has not
been obtained by the end of said twelve (12)-month period, all Options
previously granted under the Plan shall thereupon terminate and be canceled and
become null and void without being exercised.
7.8    Effect Upon Other Plans. The adoption of the Plan shall not affect any
other compensation or incentive plans in effect for the Company, any Parent or
any Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary, or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.
7.9    Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
7.10    Notice of Disposition of Shares. Each Participant shall give the Company
prompt written notice of any disposition or other transfer of any shares of
Common Stock, acquired pursuant to the exercise of an Option, if such
disposition or transfer is made (a) within two (2) years after the applicable
Grant Date or (b) within one (1) year after the transfer of such shares of
Common Stock to such Participant upon exercise of such Option. The Company may
direct that any certificates evidencing shares acquired pursuant to the Plan
refer to such requirement.
7.11    Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of shares of Common Stock under the
Plan or any sale of such shares.
7.12    Governing Law. The Plan and all rights and obligations thereunder shall
be construed and enforced in accordance with the laws of the State of Delaware.





--------------------------------------------------------------------------------





7.13    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
7.14    Conditions To Issuance of Shares.
(a)Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of an Option by a
Participant, unless and until the Board or the Administrator has determined,
with advice of counsel, that the issuance of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any securities exchange or automated
quotation system on which the shares of Common Stock are listed or traded, and
the shares of Common Stock are covered by an effective registration statement or
applicable exemption from registration. In addition to the terms and conditions
provided herein, the Board or the Administrator may require that a Participant
make such reasonable covenants, agreements, and representations as the Board or
the Administrator, in its discretion, deems advisable in order to comply with
any such laws, regulations, or requirements.
(b)All certificates for shares of Common Stock delivered pursuant to the Plan
and all shares of Common Stock issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Administrator
deems necessary or advisable to comply with federal, state, or foreign
securities or other laws, rules and regulations and the rules of any securities
exchange or automated quotation system on which the shares of Common Stock are
listed, quoted, or traded. The Administrator may place legends on any
certificate or book entry evidencing shares of Common Stock to reference
restrictions applicable to the shares of Common Stock.
(c)The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Option, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
shares of Common Stock issued in connection with any Option, record the issuance
of shares of Common Stock in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).
7.15    Equal Rights and Privileges. Except with respect to sub-plans designed
to be outside the scope of Section 423 of the Code, all Eligible Employees of
the Company (or of any Designated Subsidiary) shall have equal rights and
privileges under this Plan to the extent required under Section 423 of the Code
or the regulations promulgated thereunder so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 of the Code or
the regulations promulgated thereunder. Any provision of this Plan that is
inconsistent with Section 423 of the Code or the regulations promulgated
thereunder shall, without further act or amendment by the Company or the Board,
be reformed to comply with the equal rights and privileges requirement of
Section 423 of the Code or the regulations promulgated thereunder.
7.16    Limitation on Liability. Neither the Company nor any affiliate or anyone
acting on the behalf of the Company or an affiliate shall be responsible in
whole or in part for any act done in good faith or any good faith omission to
act. Without limiting the first sentence, such entities shall not be responsible
for any prices at which shares of Stock are purchased or sold, the time at which
any purchase or sale is made under this Plan, or the change in value of any
class of stock of the Company.
7.17    Plan Document Controls. In the event of any conflict between the
provisions of this Plan and any other document or communication, this Plan shall
control, and the conflicting provisions of such other document or communication
shall be null and void ab initio.





--------------------------------------------------------------------------------





7.18    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.





--------------------------------------------------------------------------------





ISRAELI APPENDIX TO
Amended and Restated Employee Stock Purchase Plan
1.     Special Provisions for Persons who are Israeli Taxpayers
1.1    This Appendix (the “Appendix”) to the EndoChoice Holdings, Inc. Employee
Stock Purchase Plan (the “Plan”) is made and entered effective as of November
30, 2015 (the “Effective Date”).
1.2    The provisions specified hereunder apply only to persons who are subject
to taxation by the State of Israel with respect to the Awards (as defined
below).
1.3    This Appendix applies with respect to the Options under the Plan. The
purpose of this Appendix is to establish certain rules and limitations
applicable to Options that may be granted under the Plan to Eligible Employees
from time to time, in compliance with the securities and other applicable laws
currently in force in the State of Israel. Except as otherwise provided by this
Appendix, all grants made pursuant to this Appendix shall be governed by the
terms of the Plan. This Appendix is applicable only to grants made after the
Effective Date. This Appendix complies with, and is subject to the ITO (as
defined below) and Section 102 (as defined below).
1.4    The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
2.     Definitions
Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
“3(i) Award” means an Award that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is NOT an Eligible 102
Participant.
“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.
“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.
“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.
“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
and includes 102 Capital Gains Track Grants or 102 Earned Income Track Grants.
“Affiliate” means any affiliate that is an “employing company” within the
meaning of Section 102(a) of the ITO.
"Award" means the right to purchase shares of Common Stock pursuant to the Plan
during each Offering Period;
“Controlling Shareholder” shall have the meaning ascribed to such term in
Section 32(9) of the ITO.
“Election” means the Company’s election of the type of 102 Trustee Grants (i.e.,
102 Capital Gains Track or 102 Earned Income Track) that it will make, as filed
with the ITA.





--------------------------------------------------------------------------------





“Eligible 102 Participant” means an individual employed by the Company or by an
Affiliate or an individual who is serving as an office holder of the Company or
an Affiliate, who is not a Controlling Shareholder.
“ITA” means the Israeli Tax Authority.
“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, and any ruling issued by the ITA
with respect to Awards granted under this Appendix, all as may be amended from
time to time.
“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees) 5763-2003 as may be amended from time to time.
“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO.
“Required Holding Period” means the requisite period prescribed by Section 102,
or such other period as may be required by the ITA, with respect to 102 Trustee
Grants, during which an Award granted by the Company and any Underlying Shares
must be held by the Trustee for the benefit of the person to whom it was
granted.
“Section 102” means the provisions of Section 102 of the ITO, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, and any ruling issued by the ITA
with respect to Awards granted under this Appendix, all as may be amended from
time to time.
"Shares" means shares of Common Stock of the Company.
“Trustee” means a person or entity designated by the Board of Directors or the
Committee (if applicable) to serve as a trustee and approved by the ITA in
accordance with the provisions of Section 102(a) of the ITO.
“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Awards granted under this Appendix, as in effect from time to time.
"Underlying Shares" means Shares issued upon the exercise of an Award.
3.     Types of Grants and Section 102 Election
3.1    Grants of Awards made pursuant to Section 102 shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant shall be filed with the ITA. Once the Company has filed such
Election, it may change the type of 102 Trustee Grant that it elects to make
only after the lapse of at least 12 months from the end of the calendar year in
which the first Award or another award was granted pursuant to the previous
Election, in accordance with Section 102. The Company shall be allowed to grant
only the type of 102 Trustee Grants it has elected, and such Election shall
apply to all Participants who were granted 102 Trustee Grants during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
ITO. For the avoidance of doubt, such Election shall not prevent the Company
from granting Non-Trustee Grants to Eligible 102 Participants at any time.
3.2    Eligible 102 Participants may receive only 102 Trustee Grants or
Non-Trustee Grants under this Appendix. Eligible Employees who are not Eligible
102 Participants may be granted only 3(i) Awards under this Appendix.
3.3    No 102 Trustee Grants may be made effective pursuant to this Appendix
before the lapse of 30 days from the date on which the requisite filings
required by Section 102 have been filed with the ITA. The provision of this
paragraph is subject to any ruling issued by the ITA which may provide for a
different period.





--------------------------------------------------------------------------------





3.4    The Award agreement or documents evidencing the Award granted pursuant to
the Plan and this Appendix shall indicate whether the Award is a 102 Trustee
Grant, a Non-Trustee Grant or a 3(i) Award; and, if the Award is a 102 Trustee
Grant, whether it is a 102 Capital Gains Track Grant or a 102 Earned Income
Track Grant.
4.     Terms And Conditions of 102 Trustee Grants
4.1    Each 102 Trustee Grant will be deemed granted on the date stated in a
written notice by the Company, in accordance with the provisions of Section 102
and the Trust Agreement.
4.2    Each 102 Trustee Grant granted to an Eligible 102 Participant shall be
deposited with and held by the Trustee and each certificate for Shares acquired
pursuant to a 102 Trustee Grant shall be issued to and registered in the name of
the Trustee and shall be held in trust for the benefit of the Eligible 102
Participant for the Required Holding Period. After termination of the Required
Holding Period, the Trustee may release such Award and any such Shares, provided
that (i) the Trustee has received an acknowledgment from the ITA that the
Eligible 102 Participant has paid any applicable tax due pursuant to the ITO; or
(ii) the Trustee and/or the Company and/ or an Affiliate withholds any
applicable tax due pursuant to the ITO. The Trustee shall not release any 102
Trustee Grant or Shares issued thereunder and held by it prior to the full
payment of the Eligible 102 Participant's applicable tax liabilities.
4.3    Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing an Award that are necessary to receive or maintain
any tax benefit pursuant to Section 102 shall be binding on the Eligible 102
Participant, the Trustee, the Company and its Affiliates. The Trustee and the
Eligible 102 Participant granted a 102 Trustee Grant shall comply with the ITO,
and the terms and conditions of the Trust Agreement entered into between the
Company and the Trustee. Further, the Eligible 102 Participant agrees to execute
any and all documents which the Company an Affiliate or the Trustee may
reasonably determine to be necessary in order to comply with the provision of
any applicable law, and, particularly, Section 102.
4.4    During the Required Holding Period, the Eligible 102 Participant shall
not require the Trustee to release or sell the Award or Underlying Shares and
other securities received subsequently following any realization of rights
derived from the Award or Underlying Shares (including distributions) to the
Eligible 102 Participant or to a third party, unless permitted to do so by
Section 102. Notwithstanding the foregoing and subject to more restrictive
provisions of the Plan, the Trustee may, pursuant to a written request of the
Eligible 102 Participant and subject to Section 102, release and transfer such
Award, shares or other securities to the Eligible 102 Participant or to a
designated third party, provided that both of the following conditions have been
fulfilled prior to such transfer: (i) all taxes required to be paid upon the
release and transfer of the Award, Underlying Shares or other securities have
been withheld; and (ii) the Trustee has received written confirmation from the
Company that all requirements for such release and transfer have been fulfilled
according to terms of the Articles of Incorporation of the Company, the Plan,
any applicable agreement and any applicable law. A sale or release during the
Required Holding Period will result in adverse tax ramifications to the Eligible
102 Participant under Section 102 and the ITO Rules, which shall apply to and
shall be borne solely by such Eligible 102 Participant.
4.5    In the event that additional rights, including bonus shares, are granted
with respect to Awards which were granted as 102 Trustee Grants or Shares issued
upon the exercise of such Awards, such rights shall also be subject to the
provisions of this Section 4 and the Required Holding Period for such rights
shall be measured from the commencement of the Required Holding Period for the
Award or Share with respect to which the rights were granted. Such additional
rights shall be subject to the same tax treatment applicable to the relevant
Award or Share with respect to which the rights were granted. In the event of a
cash distribution on an Underlying Share, the Trustee shall transfer the
distribution proceeds to the Eligible 102 Participant after deduction of taxes
and mandatory payments in compliance with the ITO and the applicable withholding
requirements.





--------------------------------------------------------------------------------





4.7    Notwithstanding anything to the contrary in the Plan, or the applicable
Award agreement no Award qualifying as a 102 Trustee Grant or Shares issued upon
the exercise of such an Award shall be substituted for payment in cash or any
other form of consideration, including an Award or Share, in the absence of an
express approval of the ITA in advance for such substitution.
4.8    Notwithstanding anything to the contrary in the Plan, the Shares subject
to Awards granted under the Plan to Eligible 102 Participants shall be
authorized and unissued shares to the exclusion of previously issued shares
acquired by the Company or its Subsidiary or Affiliates.
5.     Fair Market Value
Without derogating from the provisions of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the ITO, if at
the date of grant the Company’s equity securities are listed on any established
stock exchange or a national market system or if the Company’s equity securities
will be registered for trading within ninety (90) days following the date of
grant of the 102 Capital Gains Track Grant, the fair market value of the equity
securities at the date of grant shall be determined in accordance with the
average value of the Company’s equity securities on the thirty (30) trading days
preceding the date of grant or on the thirty (30) trading days following the
date of registration for trading, as the case may be.
6.     Assignability
As long as an Award or Underlying Share is held by the Trustee on behalf of the
Eligible 102 Participant, all rights of the Eligible 102 Participant over the
Award or the Underlying Share are personal, cannot be transferred, assigned,
pledged or mortgaged voluntarily, and shall not be subject to any proxy or
assignment deed whether immediately effective or effective at a future date,
other than by will or operation of law, unless the applicable taxes under the
ITO have been paid or withheld. If such an Award or Underlying Share has been
transferred by will or by operation of law, the provisions of the ITO and
Section 102 will apply with respect to the heirs or the transferees of the
Eligible 102 Participant, as the case may be.
7.     Tax Consequences
7.1    Any tax consequences arising from the grant of any Award, exercise of the
Award, sale or withdrawal from trust of the Underlying Shares or from any other
event or act (of the Company, or its Affiliates, and the Trustee or the Eligible
Employee), hereunder, shall be borne solely by the Eligible Employee. The
Company, its Affiliates and the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Eligible Employee shall agree to
indemnify the Company, its Affiliates and the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Eligible Employee. The Company, its Affiliates or the Trustee may make such
provisions and take such steps as they may deem necessary or appropriate for the
withholding of all taxes required by law to be withheld with respect to Awards
granted under the Plan, the exercise thereof, or the sale or release from the
Trustee of the Underlying Shares, including, but not limited, to (i) deducting
the amount so required to be withheld from any other amount then or thereafter
payable to an Eligible Employee, (ii) requiring an Eligible Employee to pay to
the Company or any of its Affiliates the amount so required to be withheld as a
condition of the issuance, delivery, distribution or release of any Underlying
Share, or (iii) by causing the sale of Underlying Share held by or on behalf of
an Eligible Employee to cover such liability, up to the amount required to
satisfy minimum statuary withholding requirements. In addition, the Eligible
Employee will be required to pay any amount which exceeds the tax to be withheld
and remitted to the tax authorities, pursuant to applicable tax laws,
regulations and rules.
7.2    With respect to Non-Trustee Grants, if the Eligible 102 Participant
ceases to be employed by the Company or any Affiliate, the Eligible 102
Participant shall extend to the Company or its Affiliate a security or guarantee
for the payment of tax due at the time of sale of the Underlying Shares to the
satisfaction of the Company, all in accordance with the provisions of Section
102 of the ITO.





--------------------------------------------------------------------------------





8.     Governing Law and Jurisdiction
Notwithstanding any other provision of the Plan, with respect to Eligible
Employees subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
9.     Securities Laws
Without derogation from any provisions of the Plan, all grants pursuant to this
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.
* * * * * * *





